Citation Nr: 1550318	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-18 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there was clue and unmistakable error (CUE) in a September 2012 Board decision which denied entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1989 to February 1989 and August 2004 to December 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, resulting in the September 2012 Board denial at issue here.  

Although the Veteran's representative characterized the Veteran's claim as a request for reconsideration in a January 2013 statement, the Board has determined that the language of the September 2012 claim is more appropriately interpreted as a CUE claim, and will proceed accordingly.


FINDINGS OF FACT

1.  In a decision issued on September 7, 2012, the Board denied the Veteran's claim for entitlement to service connection for a right knee disability.

2.  The record does not establish that any of the correct facts, as they were known at that time, were not before the Board on September 7, 2012, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The September 2012 decision of the Board that denied entitlement to service connection for a right knee disability did not contain clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) is not applicable to claims alleging clear and unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 (2001).  Consequently, the provisions of the VCAA as well as VA's implementing regulations will not be addressed in this decision.  

A decision by the Board is subject to revision on the grounds of clear and unmistakable error (CUE).  If evidence establishes the error, the prior decision shall be reversed or revised.  For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted by the Board on the Board's own motion or upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made.  Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2013).  

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to regulations published by the Department of Veterans Affairs (VA) at 38 C.F.R. §§ 20.1400-1411.  Pursuant to applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time, were incorrectly applied.  Id.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made.  38 C.F.R. § 20.1403(b)(1).  

Examples of situations that are not CUE include a changed diagnosis, i.e., a new diagnosis that "corrects" an earlier diagnosis considered in the Board decision; the Secretary's failure to fulfill the duty to assist; and, allegations based on improper evaluation of evidence, i.e., a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d)(1-3).  Moreover, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

In order to prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and 3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 70 (2008).  Russell v. Principi, 3 Vet. App. 310, 314 (1992).  

The Court has held that, under the heightened pleading requirements set forth in Fugo v. Brown, 6 Vet. App. 40 (1993), an alleged CUE must be the "kind of error...that if true, would be CUE on its face."  A claimant must do more than cite a "laundry list" of laws and regulations and the doctrines they express.  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92 (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).

In September 2012, the Board denied the Veteran's claim of entitlement to service connection for a right knee disability.  The Veteran contends that the Board used the wrong standard in this denial.  He essentially argues that the Board placed the burden upon him to show that his knee disability increased in severity during service, rather than applying the presumption of soundness and attempting to rebut this presumption by clear and unmistakable evidence.  Upon review of the September 2012 decision, the Board finds that this allegation is not supported.  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Pursuant to 38 U.S.C.A. § 1111, and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  The Federal Circuit has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The September 2012 Board denial recognized that the Veteran's right knee disability was not noted during his entrance examination, and found that the presumption of soundness applied to the claim.  The Board went on to rebut the presumption, finding clear and unmistakable evidence that a right knee disability preexisted service, as well clear and unmistakable evidence that the disability was not aggravated by service.  Although the Veteran contends that the decision applied the incorrect standard with "words to the effect, that if there is evidence that [the disability] was not aggravated by service, the claim must be denied," scrutiny of the September 2012 denial reveals that the Board held that "as there is clear and unmistakable evidence that the right knee disability existed before service and was not aggravated by service, the [claim] must be denied."  The Board thus articulated and applied the correct legal standard under Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) in the September 2012 denial.  

The Veteran has not asserted, and the Board does not find, that the correct facts, as they were known at the time, were not considered in the Board's September 2012 decision.  The Board correctly applied the statutory or regulatory provisions extant at the time, including the presumption of soundness.  As the Veteran has not demonstrated clear and unmistakable error in the Board's September 2012 decision denying service connection for a right knee disability, the motion for revision on the basis of CUE must be denied.    


ORDER

The motion of revision, on the basis of clear and unmistakable error, of a September 2012 Board decision which denied the Veteran's claim for entitlement to service connection for a right knee disability, is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


